Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over prior art. 
The following is an examiner’s statement of reasons for allowance:  
Claims 1, 8, and 11 are allowed because prior art fails to anticipate and/or render obvious, either solely or in combination a contact-free method of determining biometric parameters and physiological parameters of a subject of interest, a camera system, and a medical imaging system as recited in these claims. 
In particular, prior art fails to anticipate and/or render obvious, either solely or in combination, a contact-free method of determining biometric parameters and physiological parameters of a subject of interest to be examined by a medical imaging system comprising an examination space for arranging the subject of interest within for an examination, and an examination table having an upper surface for supporting the subject of interest prior to and after the examination outside the examination space as well as while being arranged inside the examination space during the examination, the method comprising: taking at least one first picture of the subject of interest with a first digital camera prior to arranging the subject of interest within the examination space, wherein a first field of view of the first digital camera includes a total view of an upper surface of the examination table; determining at least one biometric parameter of the subject of interest in relation to the upper surface of the examination table using the at least one first picture taken by the first digital camera; taking at least one second picture of the subjectof interest with a second 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a camera system for determining, in a contact-free way, biometric parameters and physiological parameters of a subject of interest to be examined by use of a medical imaging system, the medical imaging system including an examination space for arranging the subject of interest within during an examination; and an examination table having an upper surface for supporting the subject of interest prior to and after the examination outside the examination space and inside the examination space during the examination; the camera system comprising: a first digital camera arranged in an entrance region of the medical imaging system, and configured to take at least one first picture prior to arranging the subject of interest within the examination space, wherein a field of view of the first digital camera includes a total view of the upper surface of the examination table; a second digital camera configured to take at least one second picture of at least a region of the subject of interest while the subject of interest is arranged within the examination space during examination; wherein the camera system controller is configured to determine at least one biometric parameter of the subject of interest in relation to the upper surface of the examination table using the at least one first picture taken by the first digital 
Prior art fails to anticipate and/or render obvious, either solely or in combination, a medical imaging system for acquisition of scanning data of at least a portion of a subject of interest, the medical imaging system comprising: a scanner having an examination space for arranging at least the portion of the subject of interest within, and an entrance region for the subject of interest to enter the examination space; a controller configured to control functions of the medical imaging system; a signal processor that is configured to generate scanning images from the acquired scanning data; and a camera system comprising: a first digital camera arranged in the entrance region of the scanner, and configured to take at least one first picture prior to arranging the subject of interest on an examination table within the examination space, wherein a field of view of the first digital camera includes a total view of an upper surface of the examination table; a second digital camera configured to take at least one second picture of at least a region of the subject of interest while the subject of interest is arranged within the examination space during an examination; wherein the at least one digital memory stores instructions that, when executed by the at least one processor, cause the camera system controller to: determine at least one biometric parameter of the subject of interest in relation to the upper surface of the examination table using the at least one first picture taken by the first digital 

Claims 2-7, 9-10, and 12-20 are allowed at least by virtue of their dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793